                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION


MICHAEL WAYNE HILL                       )
              Plaintiff,                 )
                                         )
v.                                       )      JUDGMENT
                                         )      4:21-CV-30-FL
MARTIN GENERAL HOSPITAL                  )
               Defendant.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendations of the United States Magistrate Judge,
to which objections were filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 29, 2021, and for the reasons set forth more specifically therein, that this action is
DISMISSED.

This Judgment Filed and Entered on June 29, 2021, and Copies To:
Michael Wayne Hill (via US Mail) 1665 Dogwood Pl, Apartment 1955, Pensacola, FL 32505


June 29, 2021                     PETER A. MOORE, JR., CLERK

                                    /s/ Sandra K. Collins
                                  (By) Sandra K. Collins, Deputy Clerk
